Citation Nr: 0212175	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  92-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability due to service-connected disabilities.  




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
November 1966.  The record indicates that he also had periods 
of active duty for training between 1957 and 1962.  

This matter originated in a rating decision of February 1991 
of the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi, that, among other things, denied 
increased ratings for the veteran's service-connected 
disabilities.  The veteran disagreed with this determination 
and subsequently perfected an appeal therefrom.  The case was 
thereafter before the Board of Veterans' Appeals (Board) on a 
number of occasions and on each occasion was remanded to the 
RO for additional development.  

During the course of these proceedings, the veteran perfected 
appeals from an April 1994 rating decision denying 
entitlement to special monthly pension at the aid and 
attendance or housebound rate and from an April 1996 rating 
decision denying entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  

When this matter was previously before the Board in November 
2001, the issues from which this appeal had originated were 
denied, but the issues of entitlement to a TDIU and to 
special monthly pension at the aid and attendance or 
housebound rate were remanded to the RO for additional 
development and for compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  Following the requested 
development, the RO in June 2002 granted special monthly 
pension at the aid and attendance rate but continued its 
previous denial of a TDIU.  

The RO granted special monthly pension effective from April 
2, 2002, the date of his admission to VA medical center, 
where underwent a direct laryngoscopy with biopsy and 
tracheostomy that established a diagnosis of squamous cell 
carcinoma of the pharynx.  The veteran was informed of this 
determination in a letter dated in June 2002 and was also 
informed that although aid and attendance had been granted, 
VA could only pay special monthly pension at the housebound 
rate while the veteran was being provided care at the VA 
Nursing Home Care Unit (NHCU).  The veteran has not disagreed 
with the effective date assigned for the grant of special 
monthly pension.  Under Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), the effective date issue is a separate 
issue requiring the filing of a separate notice of 
disagreement.  In the absence of such an notice of 
disagreement initiating appellate review, the Board is 
without jurisdiction to address the effective date issue.  

In March 2000, the veteran and his spouse gave sworn 
testimony before the undersigned Board member at the RO.  A 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has a high school education and additional 
training in body and fender repair work.  He has work 
experience as a line foreman and as a millwright in a 
sawmill.  He states that he last worked full time in 1978.  

3.  Service connection is in effect for residuals of 
resection of a traumatic false aneurysm of the descending 
thoracic aorta and replacement of 3/4-inch Teflon graft with 
lyses of pleural adhesions and with pericardial effusion and 
urticarial transfusion reaction, resolved, currently rated 20 
percent disabling; and for residuals of an old healed right 
radial styloid fracture and residuals of a fracture of the 
lateral wall of the right antrum with minimal frontozygomatic 
suture separation.  Each of the latter two disabilities is 
rated noncompensably disabling.  A combined service-connected 
evaluation of 20 percent has been in effect since April 1984.  

4.  The veteran's service-connected disabilities are not so 
severe as to combine to preclude all forms of substantially 
gainful employment consistent with his education and 
occupational background.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not the 
subject of a final decision by VA as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
Bernklau v. Principi, 291 F.3d 795, 803-6 (Fed. Cir. 2002).  

The veteran long ago established service connection for 
residuals of resection of a traumatic false aneurysm of the 
descending thoracic aorta and replacement of 3/4-inch Teflon 
graft with lyses of pleural adhesions and with pericardial 
effusion and urticarial transfusion reaction, residuals of an 
old healed right radial styloid fracture, and residuals of a 
fracture of the lateral wall of the right antrum with minimal 
frontozygomatic suture separation.  His current claim is for 
a TDIU, which is a form of increased rating.  The particular 
application form used for this benefit - VA Form 21-8940 - 
has been filed on at least three separate occasions by the 
veteran.  In addition, the record contains a number of 
Income, Net Worth and Employment statements (VA Form 21-527) 
that reflect his educational and employment status over the 
years.  Thus, there is no issue as to provision of a form or 
instructions for applying for the benefit.  38 U.S.C.A. § 
5102; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Supplemental statements of the case 
were furnished in February 1998 and June 2002 with respect to 
the issue of entitlement to a TDIU.  These documents set 
forth the legal criteria governing entitlement to a TDIU, 
listed the evidence considered by the RO, and offered 
analyses of the facts as applied to the legal criteria set 
forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate his claim.  
The June 2002 supplemental statement of the case set forth 
pertinent provisions of the VCAA, as well as pertinent 
provisions of the regulations adopted in August 2001 pursuant 
to the VCAA.  The regulations merely implement the VCAA and 
do not provide substantive rights beyond those provided by 
the VCAA.  

In addition, the Board's remands of July 1998 and November 
2001 advised the veteran of the type of evidence necessary to 
support his claim and set forth in its directives the 
respective responsibilities of the parties in obtaining that 
evidence.  Moreover, the RO informed the veteran in 
correspondence dated in November 2001 and June 2002 of the 
type of evidence necessary to substantiate his claim and of 
the obligations of the parties in obtaining that evidence.  
In view of the foregoing, and in view of the exhaustive 
evidentiary development undertaken in this case, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be obtained by 
VA is not an issue in this case.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA has informed the veteran of the 
type of information and evidence necessary to substantiate 
his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

The evidence necessary to adjudicate the issue on appeal, 
including VA treatment reports, private medical evidence 
identified by the veteran, and the reports of VA examination, 
has been obtained in this case.  Although the veteran 
testified in March 2000 that he was receiving Supplemental 
Security Income from the Social Security Administration, his 
VA Form 21-527 filed in May 2002 indicates that he is not 
receiving any monetary benefits from that agency.  In any 
case, since the record demonstrates that most of his medical 
care since he filed his claim for a TDIU has been from VA, it 
is highly unlikely that Social Security Administration would 
have medical evidence that would be any more than duplicative 
or superfluous to the resolution of this appeal.  In May 
2002, moreover, the veteran stated that he had no additional 
evidence to provide for the period from September 1998 to the 
present and that he currently resided in a nursing home at 
the VA Medical Center (VAMC) in Jackson, Mississippi, where 
he was being treated for throat cancer.  In August 2002, he 
reiterated that he had no additional evidence to provide.  
The Board is unaware of any other sources of additional 
relevant evidence that must be obtained in order to 
adjudicate this claim.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran has been afforded a number of VA examinations 
since filing his claim for a TDIU in July 1995, including an 
examination for aid and attendance or housebound benefits 
that was conducted in June 2002.  Given the state of the 
evidence and the extensive development already undertaken, 
further medical development of this claim is not warranted.  
The record as a whole demonstrates that VA has undertaken 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable in all cases.  The Court 
has concluded that the VCAA is not applicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

Thus, the Board sees no areas in which further development is 
necessary.  The requirements of the VCAA and its implementing 
regulations have been essentially met by the RO with respect 
to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  See also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

The veteran claims entitlement to a TDIU.  A total 
compensation rating based on individual unemployability may 
be assigned where the schedular rating for the service-
connected disabilities is less than 100 percent when it is 
found that the service-connected disabilities render the 
veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19.  Factors 
to be considered are the veteran's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

The record shows that the veteran has a high school education 
and additional training in body and fender repair work.  He 
has work experience as a line foreman and as a millwright in 
a sawmill.  It appears, however, that the veteran has not 
worked full time for many years.  In his claim for a TDIU 
filed in July 1995, he reported that he last worked full time 
in 1978.  

The record also shows a long complicated medical history.  
The veteran has numerous maladies affecting many body 
systems.  Although service connection has long been 
established for residuals of resection of a traumatic false 
aneurysm of the descending thoracic aorta and replacement of 
a 3/4-inch Teflon graph with lyses of pleural adhesions and 
with pericardial effusion and urticarial transfusion 
reaction, residuals of an old healed right radial styloid 
fracture, and residuals of a fracture of the lateral wall of 
the right antrum with minimal frontozygomatic suture 
separation, the combined service-connected evaluation is only 
20 percent.  The record shows, however, that he sustained a 
disabling cerebrovascular accident in 1989 that left him with 
residual impairment of the right upper and lower extremities 
and that was the occasion for the opinion of Dr. Munn, 
expressed in letters of October 1992 and January 1996, that 
the veteran was permanently and totally disabled as a 
consequence of his stroke.  In a letter dated in February 
1996, Dr. Gibson reported that the veteran had coronary 
artery disease and had undergone coronary artery bypass 
surgery.  Dr. Gibson noted that the veteran had had a stroke 
with residual weakness involving the right side of his body.  
Dr. Gibson stated that as a result of these problems, the 
veteran was totally disabled.  

The record shows, moreover, that the veteran has been treated 
for chronic obstructive pulmonary disease with a history of 
inactive tuberculosis, hypertensive cardiovascular disease, 
and for residuals of a right knee injury, to note only some 
of his more severely disabling disorders.  In addition, he is 
now being treated for squamous cell carcinoma of the pharynx 
with tracheostomy that, alone, has been found to be totally 
disabling.  However, none of these disabilities is service 
connected.  

Indeed, when most recently examined by VA for aid and 
attendance or housebound status in June 2002, the examiner 
specifically found that the veteran's service-connected 
disabilities did not render him unemployable.  The examiner 
stated that the veteran had worked as a supervisor in a 
sawmill prior to his stroke and that at that time, his 
service-connected disabilities were not sufficient to 
preclude him from being able to work.  The examiner found 
that the veteran was unemployable and in need of regular aid 
and attendance because of his chronic obstructive pulmonary 
disease with intermittent oxygen dependency, residuals of a 
right cerebrovascular accident with contractures of the right 
arm and profound weakness of the right leg, and throat 
cancer.  The examiner noted that the veteran was currently a 
patient in a VA nursing home and was undergoing radiation 
therapy for his throat cancer.  Before coming to the nursing 
home, he was on intermittent oxygen therapy at home for 
advanced chronic obstructive pulmonary disease.  He was 
wheelchair dependent and had right hemiparesis secondary to 
his stroke.  He has contracture of the right arm and was 
unable to use his right hand for pushing his wheelchair.  He 
has 2/5 strength in his right leg secondary to his 
cerebrovascular accident.  The examiner said that the veteran 
was essentially bed and wheelchair dependent.  He had a 
tracheostomy and feeding tube and was very short of breath.  
The examiner found that the veteran was too ill to be 
subjected to an examination of his service-connected 
disabilities.  However, the examiner was of the opinion that 
there was no reason to believe that the veteran's service-
connected conditions were of any greater severity currently 
such as to render him unemployable.  

The combined service-connected evaluation in this case has 
been 20 percent since April 1984.  As this evaluation 
suggests, the service-connected disabilities have been 
relatively static for many years.  This is especially true of 
the service-connected residuals of an old healed right radial 
styloid fracture and residuals of a fracture of the lateral 
wall of the right antrum with minimal frontozygomatic suture 
separation.  The principal residual of the latter disorder 
has been scarring that has been rated as slightly disfiguring 
under Diagnostic Code 7800 and thus entitled to no more than 
a noncompensable evaluation.  On a VA examination in 
September 1998, for example, the veteran had a 11/2-inch right 
eyebrow scar and 1/2-inch right temporal scar that were 
described by the examiner as pale, well-healed and nontender.  
Although there was moderate disfigurement, there was no bony 
displacement.  The RO rated the scar only slightly 
disfiguring based on photographs associated with the VA 
examination of September 1998, but even were a 10 percent 
rating warranted under the rating criteria in effect prior to 
August 30, 2002, the overall effect of such a rating would 
only marginally advance the veteran's claim for a TDIU, as 
the combined service-connected rating under 38 C.F.R. § 4.25 
(2001) (Combined Ratings Table) would only be 30 percent.  
The same result obtains if the scars are evaluated under the 
rating criteria for skin disorders that became effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Disfiguring scars of the head, face or neck are to be 
evaluated based on the eight characteristics of 
disfigurement, but unretouched color photographs are to be 
taken into consideration when evaluating under those 
criteria.  67 Fed. Reg. 49,590, 49,596 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800 and Note 
(3)).  Neither the examiner's findings nor the other evidence 
of record establishes that one of the characteristics of 
disfigurement is present, especially in view of the 
photographic evidence.  It is unclear whether the scars are 
adherent to the underlying tissue, which is a characteristic 
of a disfiguring scar and would thus warrant a 10 percent 
evaluation under the new criteria.  However, as noted above, 
the combined service-connected evaluation would increase only 
to 30 percent.  If the scars are superficial, a 10 percent 
rating would not be for application under diagnostic codes 
7803 or 7804, whether considered under the old or new 
criteria, since the evidence shows that the scars are well 
healed and nontender on examination.  

The evidence of record is similar with respect to the 
service-connected residuals of an old healed right radial 
styloid fracture, which has been rated noncompensably 
disabling under Diagnostic Code 5212 for many years.  On VA 
orthopedic examination in September 1998, movements of the 
right upper extremity were extremely slow, but the veteran 
had passive range of motion of the right wrist with pronation 
to 90 degrees.  He could not come to the neutral position in 
supination.  He had flexion of the right wrist to 80 degrees, 
extension to 70 degrees, ulnar deviation to 40 degrees, 
radial deviation to 20 degrees.  The movements were with 
discomfort.  Mild swelling was noted, and throughout the 
right upper extremity, there were abrasions and open areas 
that appeared to be due to bumping into the walls or 
furniture.  Grasp could not be tested because he could not 
make a fist.  He tended to keep the forearm and hand in 
pronation.  Functionally, the veteran continued to use his 
left upper extremity for most activities; his right upper 
extremity was, the examiner said, nonfunctional.  There was 
no external evidence of any old injuries to the right wrist.  
During palpation, there was some tenderness noted in the 
right wrist, and it appeared to be mildly swollen.  X-rays of 
the right wrist showed narrowing involving the radiocarpal 
and intercarpal joint space, which the examiner interpreted 
as showing osteoarthritis of the right wrist.  

The record unequivocally demonstrates, however, that the 
service-connected right wrist was only minimally impaired 
prior to the veteran's 1989 stroke, which resulted in right 
hemiparesis.  On VA orthopedic examination in July 1983, the 
right wrist "had a little fullness to the radial side" but 
had good grip and lacked only five degrees of flexion 
compared with the left.  There was full radial and ulnar 
deviation.  X-rays of the right wrist showed minimal 
narrowing of the radiocarpal joint without evidence of any 
recent fracture.  The diagnostic impression was history of 
fracture of the right radial styloid with good function.  

Thus, under Diagnostic Code 5212, there has been no showing 
of malunion of the right radial styloid with bad alignment 
such as to warrant a 10 percent evaluation.  In every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).  

The most disabling service-connected disability, the 
veteran's postoperative disorder of the descending thoracic 
aorta, has been rated 20 percent disabling for many years.  
Under the rating criteria in effect prior to January 12, 
1998, the disorder was rated under diagnostic codes 7003 and 
7110.  

Under Diagnostic Code 7110 as in effect prior to January 12, 
1998, a 100 percent evaluation was warranted for a period of 
one year after surgical correction of an aortic aneurysm with 
any type of graft.  This rating was to commence after an 
initial grant of a 1-month total rating under the provisions 
of 38 C.F.R. § 4.30 following hospital discharge.  At the 
conclusion of the one-year postoperative period, a 60 percent 
evaluation was appropriate if exertion and exercise were 
precluded.  Otherwise, residual disability was to be 
evaluated by analogy, according to findings and symptoms, 
under the most appropriate rating code.  The minimum 
postoperative evaluation was 20 percent.  Under Diagnostic 
Code 7003 as in effect prior to January 12, 1998, extensive 
pericardial adhesions, obliterating the sac, with congestive 
heart failure, warranted a 100 percent evaluation.  Lesser 
pericardial adhesions were evaluated by analogy to inactive 
rheumatic heart disease under the provisions of Diagnostic 
Code 7000.  

Under Diagnostic Code 7000 as in effect prior to January 12, 
1998, a 10 percent evaluation was warranted for inactive 
rheumatic heart disease without heart enlargement following 
established active rheumatic heart disease with an 
identifiable valvular lesion and slight, if any, dyspnea.  A 
30 percent evaluation was warranted for inactive rheumatic 
heart disease for three years from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, when there were cardiac manifestations 
during the episode or recurrence.  A 30 percent evaluation 
was also warranted when there is a diastolic murmur with 
characteristic EKG manifestations or a definitely enlarged 
heart.  A 60 percent evaluation required definite heart 
enlargement; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
and preclusion of more than light manual labor.  A 100 
percent evaluation for inactive rheumatic fever required 
clinical and roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on slight exertion; rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (effective prior to January 12, 1998).  

However, on a VA cardiology examination in October 1998, the 
examiner disassociated the veteran's nonservice-connected 
cerebrovascular accident and his hypertensive cardiovascular 
disease from his service-connected residuals of resection of 
a traumatic false aneurysm of the descending aorta, finding 
that there was no etiological relationship between the 
service-connected disorder on the one hand the nonservice-
connected disabilities on the other.  The examiner also found 
that the service-connected disorder did not aggravate the 
nonservice-connected disorders.  The examiner reviewed the 
record and stated that the veteran did not have cardiac 
enlargement, congestive heart failure, dyspnea on exertion or 
at rest, angina pectoris, or ventricular dysfunction that 
could be attributed to the service-connected residuals of 
resection of a false aneurysm of the descending aorta.  The 
examiner stated that it was impossible to make a 
determination of metabolic equivalents (METs) and assign a 
functional and therapeutic classification to the veteran's 
cardiovascular disease because it was obscured and compounded 
by his current chronic obstructive pulmonary disease and the 
residuals of his cerebrovascular accident (right 
hemiparesis).  Moreover, the examiner said, the evaluation of 
the right and left ventricular functions by echocardiographic 
and radionuclide studies revealed right and left ventricular 
dysfunction that could be attributed with a high degree of 
probability to the veteran's nonservice-connected chronic 
obstructive pulmonary disease and hypertensive cardiovascular 
disease.  The examiner expressed the opinion that the 
service-connected residuals of resection of a false aneurysm 
of the descending aorta, per se, did not preclude more than 
sedentary employment, although he acknowledged that the 
presence of residuals of the veteran's cerebrovascular 
accident and his chronic obstructive pulmonary disease made 
any disability determination of the service-connected 
resection residuals extremely difficult.  

The Board notes that a VA heart examiner in October 1997 
similarly disassociated the veteran's hypertension from his 
service-connected resection residuals.  

Thus, both VA and private examiners have found that 
nonservice-connected disorders accounted for the veteran's 
current compromised cardiac status.  There is no showing of 
current manifestations arising from the service-connected 
pericardial adhesions or effusion, and the urticarial 
transfusion reaction resolved following treatment in service.  
The most comprehensive examination, that by the VA 
cardiologist in October 1998, also found that the service-
connected resection residuals did not, standing alone, 
preclude more than sedentary employment.  Given these 
findings, there is no basis for concluding that the service-
connected resection residuals, together with the other 
service-connected disabilities, have combined to render the 
veteran unemployable.  

Under the rating criteria that became effective on January 
12, 1998, the service-connected resection residuals are rated 
under diagnostic codes 7003 and 7111.  However, the record 
shows that tests designed to elicit the manifestations 
necessary to support an accurate assessment under those 
diagnostic codes could not be performed because of 
supervening nonservice-connected disabilities that had made 
it impossible to make a determination of metabolic 
equivalents (METs) and assign a functional and therapeutic 
classification to the veteran's cardiovascular disease.  In 
addition, by June 2002, the veteran was too ill to undergo 
examination to determine the severity of his service-
connected disabilities.  Thus, an accurate evaluation of the 
service-connected resection residuals under the new rating 
criteria was medically infeasible, although various examiners 
have ventured the opinion that his service-connected 
disabilities, including his resection residuals, had not 
rendered him unemployable.  

It bears emphasis that a TDIU may be assigned only when it is 
found that the service-connected disabilities have combined 
to preclude the veteran from securing or following a 
substantially gainful occupation.  See Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993) (entitlement to individual 
unemployability must be established solely on the basis of 
impairment arising from service-connected disorders).  
Although the veteran's education and occupational experience 
are certainly relevant to the inquiry, here there is 
overwhelming evidence that the nonservice-connected 
disabilities, which are chronic and severe, are the decisive 
- essentially the only real - factors in producing 
unemployability.  Because entitlement to a TDIU may not be 
predicated on nonservice-connected disability, it follows 
that the veteran's claim for a TDIU must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

